Candler, Justice.
1. The decision in Clark v. State, ante, controls adversely to this plaintiff in error, the exception to the judgment sustaining the constitutionality of an Act which the legislature passed in 1960 (Ga. L. 1960, p. 142; Code Ann. § 26-3005), as against the demurrer which contends that such Act offends the Fourteenth Amendment. (Code § 1-815).
2. There is no brief of evidence in this record, and since the merits of the general grounds of the motion for new trial can be determined only from a consideration of the evidence, it follows that the judgment overruling them must be affirmed. Middleton v. State, ante, and the cases there cited.

Judgment affirmed.


All the Justices concur.

Argued January 14, 1964
Decided February 6, 1964
Rehearing denied February 11, 1964.
B. Clarence Mayfield, E. H. Gadsden, for plaintiff in error.
Andrew J. Ryan, Jr., Solicitor, R. E. Barker, contra.